



SOUTHWESTERN ENERGY COMPANY 2013 INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT


SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (“Southwestern”), has on
this [___] day of [_____________], [____] (the “Award Date”) granted to
[_______________] (the “Participant”) a Restricted Stock Unit Award with respect
to shares of Southwestern’s Common Stock ($0.01 par value) (the “Award”). This
Award is subject to the terms of this Restricted Stock Unit Award Agreement (the
“Agreement”) and is made pursuant to the Southwestern Energy Company 2013
Incentive Plan (as amended, the “Plan”), which is incorporated into this
Agreement by reference. Any capitalized terms used herein that are otherwise
undefined shall have the meaning provided in the Plan.
1.Acceptance of Terms and Conditions. By acknowledging and accepting this Award,
the Participant agrees to be bound by the terms and conditions of this
Agreement, the Plan (including, without limitation, Section 12 of the Plan) and
all conditions established by Southwestern in connection with Awards issued
under the Plan, and the Participant further acknowledges and agrees that this
Award does not confer any legal or equitable right (other than those rights
constituting the Award itself) against Southwestern or any Subsidiary
(collectively, the “Company”), directly or indirectly, or give rise to any cause
of action at law or in equity against the Company. To vest in the Restricted
Stock Units (“RSUs”) described in this Agreement, the Participant must accept
this Award. If the Participant fails to accept this Award prior to the date on
which the Award vests under this Agreement, the Award will be cancelled and
forfeited.


2.Grant. Subject to the restrictions, limitations, terms and conditions
specified in the Plan and this Agreement, effective as of the Award Date,
Southwestern hereby grants the Participant [______] RSUs.


3.Deferral Election. Notwithstanding any provision of this Agreement or the
Plan, in the event that the Participant has previously made a valid election to
defer receipt of all or any portion of this Award in accordance with the terms
of the Southwestern Energy Company Nonemployee Director Deferred Compensation
Plan (the “Deferred Compensation Plan”), the RSUs shall be reflected as a credit
to the Participant’s Stock Unit Account (as defined in the Deferred Compensation
Plan) in accordance with the Deferred Compensation Plan and shall be subject to
all of the terms and conditions of the Deferred Compensation Plan.


4.Dividend Equivalents. Each RSU granted hereunder is hereby granted in tandem
with a corresponding dividend equivalent right, which dividend equivalent right
shall entitle the Participant to credits of Additional Restricted Stock Units
(as defined in the Deferred Compensation Plan) to the Participant’s Stock Unit
Account in accordance with Section 6.4(a) of the Deferred Compensation Plan.


5.Vesting. Except as otherwise provided in Sections 7 and 8 of this Agreement,
the RSUs will fully vest on the earlier of (i) the first anniversary of the
Award Date, or (ii) the next annual meeting of stockholders following the Award
Date, subject to the Participant’s continued service on the Board.


1

--------------------------------------------------------------------------------





6.Settlement of RSUs. In settlement of the RSUs, Southwestern will issue and
deliver to the Participant one share of Common Stock with respect to each vested
RSU at the time(s) set forth in the Deferred Compensation Plan and the
Participant’s applicable deferral election thereunder.


7.Discontinuance of Participant’s Term.


(a)Expiration or Discontinuation of Participant’s Term on the Board. Subject to
Sections 7(b) and (c) below, if the term of the Participant’s membership on the
Board expires or is discontinued for any reason, then the unvested RSUs shall be
forfeited on the date of such expiration or discontinuance of the Participant’s
membership on the Board.


(b)Death or Disability. If the term of the Participant’s membership on the Board
expires or is discontinued as a result of the Participant’s death or Disability,
all unvested RSUs held by such Participant on the date of the expiration or
discontinuance of such Participant’s membership on the Board shall become fully
vested and will be settled in accordance with Section 6 above.
 
(c)Retirement. If the term of the Participant’s membership on the Board expires
or is discontinued as a result of the Participant’s Retirement, a portion of the
unvested RSUs shall vest and be settled in accordance with Section 6 above, and
the remaining unvested RSUs shall be forfeited, in each case, on the date of
such Retirement, without any payment of consideration by the Company to the
Participant. In the event of such Retirement, the number of unvested RSUs which
shall vest will be equal to the product of (i) the total number of RSUs granted
pursuant to this Agreement and (ii) a fraction, the numerator of which is the
total number of days that have elapsed between the Award Date and the date of
such Retirement and the denominator of which is 365.


8.Change in Control. Upon a Change in Control, all outstanding unvested RSUs
then held by the Participant under this Award shall fully vest and will be
settled in accordance with Section 6 above.


9.Limitations on Transfer. The RSUs may not be transferred, encumbered or
disposed of by the Participant under any circumstances or in any way and any
transfer of the Participant’s rights with respect to these RSUs, whether
voluntary or involuntary, by operation of law or otherwise, will result in the
cancellation and forfeiture of this Award and all rights relating thereto, and
the transfer shall be of no force or effect.


10.Responsibility for Taxes. The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, which he or she incurs in
connection with the vesting or settlement of this Award, in accordance with
Section 16 of the Plan. However, upon the settlement of the Award, the Company
shall have the right to withhold from any payment required to be made pursuant
hereto an amount sufficient to satisfy the federal, state, local and/or non-U.S.
withholding tax requirements, if any, attributable to such exercise, settlement
or payment.




2

--------------------------------------------------------------------------------





11.Section 409A of the Code. The benefits provided hereunder shall be paid in
such a manner as to satisfy Section 409A of the Code or an exception to the
application of Section 409A of the Code. To the extent that these benefits
become subject to Section 409A of the Code, this Agreement, the Plan and the
Deferred Compensation Plan shall be interpreted and construed to the fullest
extent allowed under Section 409A of the Code and the applicable guidance
thereunder to satisfy the requirements of an exception or to comply with Section
409A of the Code and the applicable guidance thereunder and to avoid any
additional tax thereunder. Notwithstanding the foregoing or any provision of
this Agreement, the Plan or the Deferred Compensation Plan to the contrary, in
no event shall the Company be liable to a Participant on account of an Award’s
failure to (i) qualify for favorable U.S. or non-U.S. tax treatment or (ii)
avoid adverse tax treatment under U.S. or non-U.S. law, including, without
limitation, Section 409A of the Code.


12.Conformity with the Plan. This Agreement is intended to conform in all
respects with, and is subject to, all applicable provisions of the Plan. If
there is any conflict between the terms and conditions of the Plan and this
Agreement the terms of the Plan, as interpreted by the Committee, shall govern.


13.Consent to Transfer Personal Data. The Participant acknowledges and consents
to the collection, use, processing and transfer of personal data as described in
this Section 13. The Company holds certain personal information about the
Participant for the purpose of managing and administering the Plan (the “Data”).
The Company may transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
authorizes the Company and any third parties to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of Common Stock acquired or received
pursuant to the Plan.


14.Confidentiality. The Participant agrees not to disclose the existence or
terms of this Award to any third parties with the exception of the Participant’s
accountants, attorneys, or spouse, and shall ensure that none of them discloses
such existence or terms to any other person, except as required to comply with
legal process.


15.Failure to Comply; Recoupment.


(a)In addition to the remedies provided for in the Plan, if the Participant
fails to comply with any of the terms and conditions of the Plan or this
Agreement, unless such failure is remedied within ten (10) days after the
Participant is notified of such failure by the Committee, such failure to comply
shall be grounds for the cancellation and forfeiture of this Award, in whole or
in part, as the Committee may determine.


(b)Notwithstanding anything herein to the contrary, the Company will be entitled
to the extent permitted or required by applicable law or Company policy as in
effect from time to time to recoup compensation of whatever kind paid by the
Company at any time to a Participant under


3

--------------------------------------------------------------------------------





the Plan, including any benefits the Participant may receive in connection with
the grant or vesting of RSUs pursuant to this Agreement.


16.Rights as a Stockholder. Except as otherwise expressly provided in this
Agreement or the Plan, the Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock covered by or relating to
this Award granted pursuant to the Plan until the date (if any) of the issuance
of such shares of Common Stock or the date as of which the Company records the
Participant or his or her nominee as the owner of such shares of Common Stock,
free and clear of any restrictions or conditions pursuant to the Plan or this
Agreement, in its books and records.


17.Modification. This Agreement, the Plan and the Deferred Compensation Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof. The Committee may amend, modify or terminate this Agreement in
accordance with Section 17 of the Plan, provided that no such amendment or
modification shall adversely affect the right of the Participant under this
Agreement without the Participant’s written consent other than as set forth in
Section 17(b) of the Plan.


18.Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.


19.Electronic Delivery and Acceptance. Southwestern may, in its sole and
absolute discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means and/or require the
Participant to accept this Award or any future Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees that acceptance of this Award and any future Award may be through an
on-line or electronic system established and maintained by Southwestern or a
third party designated by Southwestern.


20.Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


21.Waiver. The waiver by the Company with respect to the Participant’s
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.


22.Participant Acknowledgment. By accepting this Agreement, the Participant
agrees to be bound by all of the terms and conditions of this Agreement, the
Plan and the Deferred Compensation Plan as the same may be amended from time to
time.




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Southwestern has caused this Agreement to be executed by its
undersigned duly authorized officer as of the ____ day of ________, 20____.






SOUTHWESTERN ENERGY COMPANY




___________________________________
By:     _____________________________    
Its:    _____________________________
    



On this ____ day of ____________, 20____, the undersigned hereby acknowledges,
accepts, and agrees to all terms and provisions of the foregoing Agreement.    


______________________________________
Participant




5